Citation Nr: 0113399	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied the benefit 
sought on appeal.

The Board notes that the veteran, during the course of his 
appeal, raised claims for an increased rating of his service 
connected right knee disability and for service connection of 
tinnitus.   These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has Level I hearing acuity in both his right 
ear and left ear.

3.  The medical evidence reveals that the veteran's PTSD is 
productive of social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2000).

2.  The criteria for a 30 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The RO afforded the veteran several VA 
examinations, as well as obtained medical evidence supporting 
the veteran's claims.  The RO also afforded the veteran a 
hearing.  Significantly, the Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claims.  Therefore, the Board finds that the 
VA met its statutory duty to assist and the case is ready for 
appellate review.

I.  Background

The veteran contends that the current disability evaluation 
for his PTSD does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that his 
disability should be evaluated as 30 percent disabling 
because he is depressed and experiences sleep impairment, 
difficulty concentrating, flashbacks, and memory problems. In 
addition, the veteran contends that he is entitled to a 
compensable disability evaluation for hearing loss.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, an April 1993 rating decision granted the 
veteran service connection for PTSD and assigned a 10 percent 
disability evaluation.  A December 1989 rating decision 
granted the veteran service connection for bilateral hearing 
loss, and assigned a noncompensable evaluation.  In June 
1998, the veteran filed a claim for increased compensation.  
The veteran was afforded a VA examination for his PTSD in 
August 1998, and a VA examination for his bilateral hearing 
loss in July 1998.  In December 1998, the RO issued a rating 
decision continuing both evaluations.

The veteran filed a Notice of Disagreement with regard to the 
December 1998 rating decision in January 1999.  A Statement 
of the Case was issued in April 1999.  The veteran 
subsequently submitted private medical records regarding his 
claim for an increased rating for PTSD.  In June 1999, the 
veteran presented testimony at a hearing before the RO. The 
RO, after considering the additional evidence, issued a 
Supplemental Statement of the Case continuing the disability 
evaluations in June 1999.  This appeal followed.

II.  Hearing Loss

As stated earlier, the veteran claims that he is entitled to 
a compensable rating for his service connected bilateral 
sensorineural hearing loss.

The veteran was afforded a VA examination in July 1998 
regarding his bilateral hearing loss.  The report shows that 
the veteran reported a history of exposure to cannons and 
155mm guns while in the infantry.  According to the 
audiological evaluation, the veteran's pure tone thresholds 
averaged 21 in the right ear and 24 in the left ear.  The 
veteran's Maryland CNC speech recognition was 100 percent in 
the right ear and 94 percent in the left ear.  The report 
also noted that the veteran had an intensity frequency match 
of 20 decibels at 6000 Hertz.  The veteran was diagnosed as 
having bilateral mild high frequency sensorineural hearing 
loss.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
As will be described below, neither 38 C.F.R. § 4.86(a) nor 
(b) is applicable in this appeal.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
currently assigned noncompensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The clinical 
evidence of record shows that the veteran's right ear 
manifests an average pure-tone threshold of 21 decibels and 
100 percent of speech discrimination, resulting in a Level I 
designation.  See 38 C.F.R. § 4.85.  The veteran's left ear 
manifests an average pure-tone threshold of 24 decibels and 
94 percent of speech discrimination, resulting in a Level I 
designation under Table VI.  Id.  Together, the two Level I 
designations result in a noncompensable rating under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral sensorineural hearing loss, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for bilateral mild high frequency 
sensorineural hearing loss, on either a schedular or extra-
schedular basis.

III.  PTSD

As mentioned earlier, the veteran essentially requests a 
disability evaluation of 30 percent for his service connected 
PTSD.

The veteran was afforded a VA examination regarding his PTSD 
in August 1998.  The examination report showed that the 
veteran related a history of a short temper, poor sleep, and 
a preference for being alone. The veteran also reported that 
he had an alcohol problem in the past, isolates himself most 
of the time, and is easily irritated.  He also related that 
he has nightmares regarding his experiences while in the 
military in Vietnam and has trouble in crowded areas.  The 
veteran also stated that he had no psychiatric 
hospitalization, and saw a psychiatrist for approximately a 
year.  According to the report, the veteran has been employed 
continuously since his discharge from the miliary, and 
currently works full-time.  Examination showed that the 
veteran appeared older than his stated age, was verbal and 
alert, well groomed, and cooperative.  The examiner noted 
that the veteran showed no evidence of delusions, 
hallucinations, or suicidal or homicidal ideations.  The 
examiner also noted that the veteran's affect was restricted, 
and his mood was a 5 out of 10.  His Axis I diagnosis was 
post-traumatic stress disorder, and the examiner assigned a 
GAF score of 65.

VA medical records dated October 1997 through July 1998 state 
that the veteran has a history of PTSD.  Private medical 
records from Elaine Tripi, Ph.D., CRC, dated March 1999, also 
relate to the veteran's history of PTSD.  According to Dr. 
Tripi, the veteran reported intrusive and involuntary 
thoughts (flashbacks), as well as nightmares regarding his 
experiences in Vietnam.  He also reported that loud noises 
and certain smells can trigger the intrusive thoughts, and 
that he feels upset around people and places that remind him 
of his military experience.  He also related that he feels 
sad, alienated, and emotionally numb.  The veteran stated 
that he has lost interest in things he used to enjoy and that 
he tends to be overprotective and hyper-vigilant.  The 
veteran also reported that he has difficulty sleeping, which 
causes him to feel extreme fatigue, irritability, and anger.  
Dr. Tripi noted that the veteran complained of difficulty 
concentrating and completing tasks, memory problems, and 
anxiety.  Dr. Tripi also noted that the veteran has not 
sought any formal treatment.  Dr. Tripi also stated that the 
veteran has a long work history, but that he uses his work to 
stay busy.  Dr. Tripi assigned a GAF score of 45 for the 
veteran's PTSD.

In the most recent rating decision, the RO rated the 
veteran's PTSD as being 10 percent disabling pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms are controlled by medication. A 30 percent 
disability evaluation is assigned under this Code for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  

In reviewing the rating criteria in relation to the veteran's 
PTSD symptomatology, the Board finds that the veteran's 
disability is more severe than currently evaluated.  
Nevertheless, the examination reports from Dr. Tripi and the 
VA create a question as to which examination better 
represents the veteran's overall disability picture.  See 
38 C.F.R. § 4.7.  Both examinations indicate that the veteran 
has a depressed mood, sleep impairment, and restricted 
affect.  However, the two examinations resulted in 
conflicting GAF scores of 65 and 45.  The GAF score of 65 was 
assigned by the VA examiner, and indicates some mild symptoms 
or some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  The GAF score of 45 assigned by Dr. Tripi is 
indicative of serious symptoms or serious impairment in 
social or occupational functioning, according to DSM-IV.  
Furthermore, the examination by Dr. Tripi also indicated that 
the veteran had memory problems, anxiety, and trouble 
concentrating.  The Board believes that the veteran's 
disability picture is more severe than the current evaluation 
indicates, as the veteran meets some of the criteria for a 
disability evaluation of 30 percent.  Thus, the Board finds 
that reasonable doubt should be resolved in the veteran's 
favor and concludes that the veteran's PTSD more closely 
approximates the criteria for a 30 percent rating.  However, 
although the Board finds that a 30 percent rating is 
warranted, the preponderance of the evidence is against a 
rating in excess of 30 percent.   See 38 C.F.R. § 4.3.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, it appears that the veteran is currently 
employed full-time, and has been employed full-time since his 
discharge from service.  In addition, the veteran has not 
required psychiatric hospitalization.  As such, there is no 
evidence of marked interference with the veteran's 
employment.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement a disability 
evaluation of 30 percent for PTSD.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

Subject to the laws and regulations governing awards of 
monetary benefits, a 30 percent disability evaluation for 
PTSD is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

